Citation Nr: 1124815	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for Meniere's disease, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for Meniere's disease.  A timely appeal was noted from that decision.

Hearings on this matter were held before a Decision Review Officer on July 29, 2008, and before the undersigned Veterans Law Judge on June 21, 2010.  Copies of the hearing transcripts have been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evidence has been received from Dr. Vincente Lopez-Hidalgo, Dr. Mariano E. Gonzalez-Diaz, and Dr. Julio Parades, who have all indicated that they have diagnosed and treated the Veteran for Meniere's disease; however, no treatment records from these physicians have been associated with the claims folder.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has received several VA examinations in connection with his claim.  On VA cranial nerves examination in February 2002, Meniere's disease was diagnosed; however, no etiology for the disorder was offered.  Two VA examinations in July 2004, however, found that the Veteran's symptoms were not consistent with Meniere's disease.  On VA examination in July 2007, the examiner did find that the Veteran's symptoms are consistent with Meniere's disease; however, he did not offer an opinion as to whether the disorder had its clinical onset during service.  On the question of whether Meniere's disease could be proximately due to or aggravated by service-connected tinnitus, the examiner stated only that tinnitus is one of three symptoms, along with hearing loss and dizziness, that form a diagnosis of Meniere's syndrome, and that there could be no Meniere's disease without tinnitus.  

Neither the February 2002 nor the July 2007 examination report stated whether there it was at least as likely as not (probability of 50 percent or greater) that the Veteran's Meniere's disease had its clinical onset during service, or, alternatively, was proximately due to or aggravated by a service-connected disability.  In light of the conflicting findings as to the nature and etiology of the Veteran's disability, a new VA examination should be scheduled upon remand.    

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact Dr. Vincente Lopez-Hidalgo, Dr. Mariano E. Gonzalez-Diaz, and Dr. Julio Parades, and request that all records of the Veteran's treatment for Meniere's disease be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained.

2.  The Veteran should also be scheduled for a VA examination to determine the nature, extent and etiology of any currently diagnosed Meniere's disease, or any other chronic disability manifested by vertigo.  The claims file must be made available to the examiner for review. 

After examining the Veteran, the examiner should clearly state whether the Veteran is currently diagnosed with Meniere's disease, or any other chronic disability manifested by vertigo.   He or she should thereafter offer an opinion as to whether there is a 50 percent probability or greater that Meniere's disease, or other chronic disability manifested by vertigo, is related to active service or, alternatively, whether it is proximately due to or aggravated by a service-connected disability, to include tinnitus.  Any opinion should be reconciled with the Veteran's service treatment records which reflect complaints of dizziness, facial swelling, and tinnitus, and the lay statements concerning a continuity of vertigo symptomatology since service discharge.  The examiner should provide a comprehensive report, including a complete rationale for any conclusions reached. 

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the veteran and his representative must be provided a supplemental statement of the case.  The veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


